f;
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of 1



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRJCT OF CALIFORNIA

                           United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November I, 1987)
                                            V.

                       Carlos Humberto Guillen-Pech                                                   Case Number: 3:19-mj-23829




     REGISTRATION NO. 75040298
                                                                                                                                         SEP 1 8 2019
     THE DEFENDANT:
      lg] pleaded guilty to count( s) __.:1:_..'.:.of~C'.:::.':'.om~p'.:'.la~in'.:'t'-----------------+~CU:LD:E!ER'8Klli.,_QullJ:.siI.&DIICSI.T.ORl£C.CTA.CUOJ.CU:)IRUTIJA
      •   was found guilty to count(s)                                                                        BY                                           DEPUTY
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                      Nature of Offense                                                                             Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                   1

      •    The defendant has been found not guilty on count( s)
                                        -------~-----------
      •    Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                                                              \ ,,/                 /
                                      •    TIME SERVED                                       0 _____' _____ days
       lg] Assessment: $10 WAIVED                        lg] Fine: WAIVED
       lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, .                                                                        charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Wednesday, September 18, 2019
                                                                                               Date of Imposition of Sentence


     Received
                    =-Du~s,c-M.,---------
                                                                                               IIJ!h.Lu.LOCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                         3:19-mj-23829
